Citation Nr: 1745531	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the right lower extremity.

4.  Entitlement to an rating in excess of 20 percent for residuals of frostbite of the left lower extremity.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to September 1989.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a July 2016 decision, the Board denied entitlement to ratings in excess of 20 percent for residuals of frostbite of the bilateral upper and lower extremities.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, it was noted that in the July 2016 decision, the Board found that the Veteran's frostbite residuals of the right and left upper and lower extremities included arthralgia or pain, numbness, and cold sensitivity, but no tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  The record, however, contains VA radiological reports indicating possible x-ray abnormalities of the hands and feet, which include radiological reports dated April 20, 2011, September 20, 2012, September 8, 2015, June 8, 2016, and January 12, 2016.  Such findings were not considered.  

The Board observes that the Veteran was provided a VA examination in September 2012.  The examiner noted that September 2012 x-rays findings did not show evidence of ostearthritis, osteoporosis, or subauricular punched out lesions.  However, the examiner did not discuss the radiological report dated April 20, 2011.  Further, there is no determination as to whether subsequent radiological reports show ostearthritis, osteoporosis, or subauricular punched out lesions.  In light of the foregoing, an additional VA examination must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected residuals of frostbite of the bilateral upper and lower extremities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

All evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner should address the presence or absence of any objective evidence of pain, numbness, cold sensitivity or arthralgia, and tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of the affected parts. 

The examiner must discuss all radiological reports indicating possible x-ray abnormalities of the hands and feet and indicate whether such findings show osteoporosis, subarticular punched out lesions, or osteoarthritis.  Specifically, x-ray reports dated April 20, 2011, September 20, 2012, September 8, 2015, June 8, 2016, January 12, 2016, and any subsequent x-ray reports must be discussed.

The examiner must also discuss symptoms reported by the Veteran. 

The examiner must provide a complete and detailed rationale for all opinions and conclusions rendered.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




